Citation Nr: 0302147	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318(b).  

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.  The record reflects that his plane was shot 
down by the Germans, who kept him as a prisoner of war (POW) 
from August 1943 to May 1945.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  It was remanded by the Board in August 
2000 for additional development.  

The appellant has also made a claim for benefits under 38 
U.S.C.A. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs,  260 F.3d 1365 (Fed. Cir. 2001).  In that 
decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations- 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106- are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.  Accordingly, the sole issue for 
review in this case is that of entitlement to service 
connection for the cause of the veteran's death.  
Because entitlement to DEA benefits under 38 U.S.C. Chapter 
35 could be awarded if entitlement to DIC benefits under 38 
U.S.C. § 1318 is established, the Board will defer further 
consideration of the DEA benefits issue at this time. Once 
the stay is lifted to allow for adjudication of the 
appellant's entitlement to DIC benefits under 38 U.S.C. 
§ 1318, the Board can proceed to adjudicate the issue of 
entitlement to DEA benefits.  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's claim for service 
connection for the cause of the veteran's death.  

2.  The appellant's claim for service connection for the 
cause of the veteran's death was received on March 31, 1998.  

3.  The veteran was a POW in Germany from August 1943 to May 
1945.  

4.  The veteran's death certificate shows that he died at the 
age of 72 on July 22, 1994, and that the immediate cause of 
death was respiratory failure due to lung cancer.  

5.  At the time of his death, the veteran was service 
connected for posttraumatic stress disorder (PTSD), rated 50 
percent disabling, and traumatic arthritis of the dorsolumbar 
spine, rated 10 percent disabling.  A combined disability 
rating of 60 percent was effective October 1, 1986.  

6.  A pulmonary disability, including lung cancer, is not 
shown to have been present in service or within the first 
year following the veteran's separation from service in 
November 1945, or to be otherwise related to service.  

7.  The evidence of record does not establish that the 
veteran developed nicotine dependence during service.  

8.  There is no competent evidence showing that either of the 
veteran's service-connected disabilities caused or 
contributed to his death.  


CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
the present case, the appellant has been notified in the 
December 1998 rating decision, the February 1999 statement of 
the case (SOC) and the April 2001 and June 2002 supplemental 
statements of the case (SSOCs) of the evidence necessary to 
substantiate her claim of entitlement to service connection 
for the cause of the veteran's death, and of the applicable 
laws and regulations.  In June 2001, the RO sent the 
appellant a letter informing her as to what evidence was 
necessary from her in order for VA to grant her claim.  It 
informed her that it would assist in obtaining identified 
records, but that it was her duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  Additionally, along with a copy of the 
December 1998 rating decision, the appellant was sent a VA 
Form 4107 explaining her rights in the VA claims process.  
The Board concludes that the discussions in the rating 
decision, the SOC, and the SSOCs, along with the June 2001 VA 
letter, adequately informed the appellant of the evidence 
needed to substantiate her claim and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
record shows that the RO has secured the veteran's service 
medical records and VA and private medical treatment records 
since service.  The Board notes that the appellant has not 
indicated a desire to present testimony at a personal 
hearing.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and assist and under the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate a blind, unquestioning adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Evidence

The record reflects that the veteran was a POW of the German 
Government from July 1943 to May 1945.  

The veteran's death certificate shows that he died at the age 
of 72 on October 22, 1994, and that the immediate cause of 
death was respiratory failure due to lung cancer.  

At the time of his death, the veteran was service-connected 
for PTSD, rated 50 percent disabling, and traumatic arthritis 
of the dorsolumbar spine, rated 10 percent disabling.  A 
combined disability rating of 60 percent was effective 
October 1, 1986.  

The veteran's service medical records do not reveal any 
complaint, finding, or indication of a pulmonary disability, 
including lung cancer.  Postservice medical evidence does not 
show the presence of any respiratory disability within the 
first year after the veteran's separation from service.  The 
initial manifestation of the veteran's lung cancer was on a 
December 1992 VA chest X-ray that revealed a left upper lung 
mass, which, after additional testing and biopsy, was 
diagnosed as small cell carcinoma.  

In a June 1998 medical statement, J. J. Perez, M.D., 
indicated that he had treated the veteran in the later stages 
of his life, and that he had died of respiratory failure, 
secondary to lung cancer, which the physician opined was most 
likely due to his long history of smoking.  

In a June 1998 statement, the appellant provided a history of 
the veteran's smoking habit.  She indicated that he had begun 
smoking cigarettes in 1939, and that he smoked half a pack a 
day prior to service, one to one and a half packs a day 
during service, and one and a half packs a day after service, 
until he quit in May 1987.  

Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a) (2002). The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports. Id. The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service- connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).  

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and cancer becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, it shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Pertinent to all claims of entitlement to service connection 
for tobacco dependence and any lung disease as secondary to 
tobacco dependence, legislation has been enacted prohibiting 
service connection for a death or disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during the veteran's 
service.  See 38 U.S.C.A. § 1103 (a).  This statute, however, 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.  

In addition to the laws and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c), will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).  

Analysis

The appellant asserts that the lung cancer that caused the 
veteran's death was due to his nicotine dependence, which she 
alleges began in service.  Her claim for service connection 
for the cause of the veteran's death was received on March 
31, 1998.  

The veteran's service medical records do not show the 
presence of any pulmonary disability, nor do postservice 
medical records reveal any manifestation of lung cancer until 
1992, which was many years after service.  The service 
medical records also do not contain a medical diagnosis of 
nicotine dependence.  While postservice medical evidence 
includes reference to the veteran's long history of cigarette 
smoking, the appellant has indicated that he began smoking 
(half a pack per day) prior to active service, in 1939.  The 
competent medical evidence presented in this case indicates 
that the veteran's lung cancer was linked to his long smoking 
history; however, the appellant has not presented or 
identified competent medical evidence establishing that the 
veteran developed nicotine dependence as a result of tobacco 
use that began during active service or that the cause of his 
death was related to nicotine dependence that began during 
service.  

At the time of his death, the veteran had established service 
connection for two disabilities- PTSD and traumatic arthritis 
of the dorsolumbar spine.  There is nothing in the record to 
indicate that either of these disabilities was a contributing 
cause of the veteran's death.  None of the treatment notes 
suggest that there was a relationship between these service-
connected disabilities and the veteran's lung cancer or his 
death, and the death certificate does not list either of 
these as contributory causes of death.  Nor does the 
appellant contend that the veteran's service-connected 
disabilities were a factor in his death.  

The Board also finds that POW presumptive service connection 
is not warranted in this case because lung cancer is not one 
of the diseases for which a presumption attaches for a POW 
under 38 C.F.R. § 3.309(c).  

Because there has been no competent evidence presented which 
shows that the lung cancer that caused the veteran's death 
either began in service or may be presumed to have begun in 
service, or that the veteran had nicotine dependence that 
began in service, or that his service-connected disabilities 
played a part in causing his death, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Therefore, the Board is unable to 
identify a basis to grant the claim.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting her contentions regarding her claim that the 
veteran's lung cancer was caused by nicotine dependence that 
began in service, the record does not show that she is a 
medical professional, with the training and expertise to 
provide clinical findings regarding a diagnosis of nicotine 
dependence in service, or regarding an etiological 
relationship between the veteran's military service and his 
cause of death.  Consequently, her lay statements are not 
sufficient competent evidence for the purpose of showing a 
causal relationship between the veteran's military service 
and his death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

